Citation Nr: 0737387	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss prior to May 22, 2007.  

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss from May 22, 2007.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service-connected bilateral hearing loss and tinnitus.  The 
veteran subsequently initiated and perfected an appeal of the 
hearing loss determination.  Neither the veteran's April 2004 
notice of disagreement nor his January 2005 substantive 
appeal references the denial of an increased rating for 
tinnitus although it is included in the statement of the 
case.  That matter is accordingly not before the Board at 
this time.  In April 2004, the veteran requested a personal 
hearing before a Decision Review Officer (DRO) at the RO.  
Such a hearing was scheduled for March 2005, but the veteran 
failed to report at that time.  In a subsequent October 2005 
statement, the veteran withdrew his request for a DRO 
hearing.  

In his January 2005 substantive appeal, the veteran requested 
a personal hearing before a member of the Board.  However, 
that request was subsequently withdrawn in October 2006 
before any such hearing was held.  

This appeal was originally presented to the Board in January 
2007, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

While on remand, the RO issued a June 2007 rating decision 
awarding the veteran an increased rating, to 30 percent, 
effective from May 22, 2007.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  Additionally, because the 
increased rating was not made effective from the date this 
appeal was initiated, the issue on appeal has been 
recharacterized, as noted on the first page of this decision.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran had, prior to May 22, 2007, no worse than 
Level II hearing in the right ear and Level VI hearing in the 
left ear.  

2.  The competent medical evidence of record demonstrates 
that the veteran has, from May 22, 2007, no worse than Level 
VI hearing in the right ear and Level VII hearing in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent prior to May 22, 2007, for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).  

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent from May 22, 2007, for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in November 2003, 
March 2004, and March 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
a January 2004 written statement, the veteran indicated he 
was not receiving private medical treatment for his hearing 
loss.  With respect to his hearing loss, the veteran was 
afforded several VA examinations to accurately assess the 
severity of that disability, all of which appear adequate for 
rating purposes.  VA has no further obligation to notify or 
assist the veteran in the development of his claim.  

The veteran seeks an increased rating for his bilateral 
hearing loss.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from Level I 
for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  Further, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007) ["Exceptional patterns of hearing impairment."].  
"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

I. Prior to May 22, 2007

Upon receipt of his claim, the veteran was initially examined 
by VA in March 2004.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
75
80
85
LEFT
50
60
75
80
80

The puretone threshold average was 73 decibels in the right 
ear and 74 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 80 percent in the left ear.  

On an October 2005 VA audiological evaluation, the veteran's 
puretone thresholds, 


in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
75
75
LEFT
40
45
75
80
80

His average puretone threshold was 64 decibels in the right 
ear, and 70 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 84 percent in the left ear.  

Evaluation of the March 2004 and October 2005 VA examination 
results under the appropriate diagnostic criteria results in 
hearing acuity no worse than Level II (Table VI) in the right 
ear, and at Level V (Table VI) in the left ear.  These levels 
of hearing acuity result in a 10 percent rating under Table 
VII; the veteran has already been assigned a 20 percent 
rating for this period.  The Board further notes that under 
38 C.F.R. § 4.86, the veteran's left ear hearing loss may be 
evaluated under Table VIa, as his puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more on the March 2004 VA 
examination.  Table VIa yields a finding of hearing loss at 
the Level VI in the left ear which, coupled with Level II 
impairment of the right ear, would still not result in a 
disability rating in excess of the currently assigned 20 
percent.  Therefore, an increased rating, in excess of 20 
percent, is not warranted for the veteran's bilateral hearing 
loss prior to May 22, 2007.  

II. From May 22, 2007

Pursuant to the Board's January 2007 remand order, a May 2007 
VA audiological evaluation was afforded the veteran.  His 
puretone thresholds, in decibels, were as 


follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
80
80
LEFT
50
65
80
90
95

His average puretone threshold was 73 decibels in the right 
ear, and 83 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 80 percent in the left ear.  

Based on these results, the veteran was awarded an increased 
rating, to 30 percent effective May 22, 2007, for his 
bilateral hearing loss.  Evaluation of the May 2007 
examination results under the diagnostic criteria results in 
hearing acuity at Level II (Table VI) in the right ear, and 
at Level V (Table VI) in the left ear.  These levels of 
hearing acuity result in a 10 percent rating under Table VII, 
below the disability rating already assigned the veteran for 
this period.  The Board further notes that under 38 C.F.R. 
§ 4.86, the veteran's bilateral hearing loss may be evaluated 
under Table VIa, as his puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  Table VIa yields a finding of 
hearing loss at the Level VI in the right ear and Level VII 
in the left ear, which warrants a 30 percent rating, as has 
already been assigned the veteran.  Therefore, an increased 
rating is not warranted for the veteran's bilateral hearing 
loss from May 22, 2007.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has been retired since 1991.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 20 percent 
prior to May 22, 2007, and in excess of 30 percent from May 
22, 2007.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to May 22, 2007, for bilateral hearing loss is denied.  

Entitlement to a disability rating in excess of 30 percent 
from May 22, 2007, for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


